110 S.E.2d 897 (1959)
251 N.C. 214
Marcus Evan CAMPBELL
v.
Margaret BROWN.
No. 521.
Supreme Court of North Carolina.
November 11, 1959.
Ottway Burton and Don Davis, Asheboro, for plaintiff, appellant.
Coltrane & Gavin, Asheboro, for defendant, appellee.
PER CURIAM.
In Lampley v. Bell, 250 N.C. 713, 110 S.E.2d 316, opinion filed September 23, 1959, this Court fully considered the identical question; and, upon authority thereof, the judgment of the court below is reversed. Indeed, by stipulation filed in this Court, the parties agree that Lampley v. Bell, supra, controls decision here and requires such reversal.
It is noted that Lampley v. Bell, supra, had not been decided when the court entered the judgment (April 13, 1959) from which this appeal is taken.
Reversed.